     Case 2:20-cv-01697-JAM-GGH Document 14 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERARDO GONZALEZ,                                 No. 2:20-cv-01697 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, commenced this habeas action by filing a

18   motion for an extension of time to file a petition for writ of certiorari. ECF No. 1. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On March 12. 2021, the magistrate judge filed findings and recommendations herein

22   which were served on petitioner and which contained notice to petitioner that any objections to

23   the findings and recommendations were to be filed within fourteen days. ECF No. 13. Petitioner

24   has not filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed March 12, 2021, are adopted in full;
                                                       1
     Case 2:20-cv-01697-JAM-GGH Document 14 Filed 04/27/21 Page 2 of 2


 1          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 2   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 3

 4
     DATED: April 26, 2021                          /s/ John A. Mendez
 5
                                                    THE HONORABLE JOHN A. MENDEZ
 6                                                  UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
